 



EXHIBIT 10.1
FORM OF PERFORMANCE SHARE AGREEMENT
     Crosstex Energy, Inc. (“Company”) hereby agrees to award to the participant
named below (“Participant”) the number of shares of Common Stock, $.01 par
value, of Company (the “Shares”), in accordance with and subject to the terms,
conditions and restrictions of this Agreement. If the conditions described below
are satisfied, such award will be made under the terms of the Crosstex Energy,
Inc. Long Term Incentive Plan (the “Plan”) on the Future Award Date.
     1. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have the meaning ascribed to them in the Plan.
          (a) The basic terms of this Award include the following:

     
“Participant”
  _______
“Target Number of Shares”
  ___Shares
“Minimum Number of Shares”
  ___% of Target
“Maximum Number of Shares”
  ___% of Target
“Commencement Date”
  ________, 20___
“Grant Date”
  ________, 20___
“Future Award Date”
  ________, 20___
“Vesting Date”
  ________, 20___
“Target Growth Rate”
  ___%
“Minimum Growth Rate”
  ___%
“Maximum Growth Rate”
  ___%

          (b) Other definitions include the following:
     “Cause” means (i) Participant has failed to perform the duties assigned to
him and such failure has continued for thirty (30) days following delivery by
Company of written notice to Participant of such failure, (ii) Participant has
been convicted of a felony or misdemeanor involving moral turpitude,
(iii) Participant has engaged in acts or omissions against Company constituting
dishonesty, breach of fiduciary obligation, or intentional wrongdoing or
misfeasance, (iv) Participant has acted intentionally or in bad faith in a
manner that results in a material detriment to the assets, business or prospects
of Company, or (v) Participant has breached any obligation under this Agreement.
     “DCF/U” means the distributable cash flow per unit of Crosstex Energy, L.P.
Any units that do not require quarterly distributions are ignored for purposes
of this calculation. The DCF/U for each calendar quarter is determined by the
Company and approved by the Board each quarter in connection with the
determination of quarterly earnings.
     “Disability” shall mean a physical or mental condition of Participant that,
in the good faith judgment of not less than a majority of the entire membership
of the Board (excluding Participant, if then a member of the Board), based upon
certification by a licensed physician reasonably acceptable to Participant and
the Board, (i) prevents Participant from being able to perform the services
required under this Agreement, (ii) has continued for a period of at least
180 days during any 12-month period, and (iii) is expected to continue.

 



--------------------------------------------------------------------------------



 



     “Growth Rate” is the percentage increase (or decrease) in DCF/U during a
particular calendar year compared to DCF/U in the immediately preceding year.
The “Average Growth Rate” is equal to the sum of the annual Growth Rates divided
by the number of years in the Measurement Period.
     “Good Reason” means any of the following: (i) the assignment to Participant
of any duties materially inconsistent with Participant’s position, authority,
duties or responsibilities; (ii) Company requiring Participant to be based at
any office other than offices in the greater Dallas, Texas area; or (iii) a
breach or violation by Company of any material provision of any written
agreement with Participant, which breach or violation remains unremedied for
more than 30 days after written notice thereof is given to Company by
Participant. For purposes of this definition, no act or failure to act on
Company’s part shall be considered a “Good Reason” unless Participant has given
Company written notice of such act or failure to act within 30 days thereof and
Company fails to remedy such act or failure to act within 30 days of its receipt
of such notice.
     “Measurement Period” means the period beginning on the Commencement Date
and ending on the Future Award Date.
     “Qualifying Termination” means Participant’s employment or service with
Company or its Affiliates is terminated (i) by Company without Cause, (ii) by
Participant for Good Reason, (iii) due to Participant’s death, or (iv) due to
Participant’s Disability.
     2. Award of Performance Shares. An award of Restricted Stock under the Plan
will be made to Participant effective as of the Future Award Date if Participant
on such date is, and has continuously been, employed by Company or an Affiliate
since the Grant Date. Subject to the terms hereof, no Shares will be credited to
Participant until such Future Award Date. After such future award is made, the
Shares will be released from restrictions on the Vesting Date only upon the
satisfaction of all terms and conditions set forth in this Agreement.
     (a) The number of Shares will be determined using the following formulas:
     If the Average Growth Rate is less than the Target Growth Rate, the formula
is as follows:

             
 
  T x (100% - (___%  x   B - A ))   
 
      C    

     If the Average Growth Rate is more than the Target Growth Rate, the formula
is as follows:

             
 
  T x (100% + (___% x   A - B ))   
 
      D    

         
     Legend:
  A =   Average Growth Rate (which will not be less than Minimum
Growth Rate nor more than Maximum Growth Rate)
 
  B =   Target Growth Rate
 
  C =   Spread between Target Growth Rate and Minimum Growth Rate
 
  D =   Spread between Maximum Growth Rate and Target Growth Rate
 
  T =   Target Number of Shares

     (b) Except as otherwise provided in this Section 2, provided Participant
has continuously been employed by Company or an Affiliate since the Grant Date,
unrestricted ownership of the Shares will occur on the Vesting Date and the
Shares will be delivered to Participant shortly thereafter by electronic
transfer or the issuance of one or more certificates representing the Shares.

 



--------------------------------------------------------------------------------



 



     (c) If Participant ceases to be employed by Company or an Affiliate before
the Vesting Date for any reason other than a Qualifying Termination, this
Agreement shall become null and void and no awards or payments will be due to
Participant.
     (d) If Participant’s employment is terminated due to a Qualifying
Termination before the Vesting Date, the terms of this subparagraph will apply.
If the Qualifying Termination occurs before the first April 1 following the
Commencement Date, no award will be made and no payments will be due under this
Agreement. If the Qualifying Termination occurs at any time thereafter,
Participant or Participant’s estate will receive an award of the number of
shares determined below on the 90th day following the Qualifying Termination:
     (i) The Average Growth Rate that is achieved with respect to a short period
ending on the Qualifying Termination date will be based upon the Growth Rates of
(x) each full calendar year from the Commencement Date and (y) each short year
during such period that consists of at least one full calendar quarter (in which
event, the Growth Rate for such short year will be determined by annualizing the
DCF/U for each of the full calendar quarters during such short year).1
     (ii) The number of Shares will be determined using the Average Growth Rate
established in subsection 2(d)(i) and the formula described in subsection 2(a).
In the case of a Qualifying Termination due to Participant’s death or
Disability, Participant or Participant’s estate will be entitled to the full
number of Shares without pro-ration. In all other cases involving a Qualifying
Termination, the number of Shares will be pro-rated by multiplying the full
number of Shares by a fraction with the numerator being the full number of
months Participant was employed by Company during the Measurement Period and the
denominator being the original number of months in the Measurement Period.
     (e) Until vesting, Participant shall have no rights with respect to the
Shares, including but not limited to, rights to sell, vote, exchange, transfer,
pledge, hypothecate or otherwise dispose of the Shares. This Award is not
assignable or transferable by Participant.
     (f) During the period between the Grant Date and the Vesting Date,
Participant will receive quarterly cash payments, less all applicable taxes,
equal to the dividends that would have been paid on the Target number of Shares
Participant is entitled to hereunder, beginning with dividends that are made in
the second calendar quarter of the year that includes the Commencement Date;
provided, however, no cash dividends will be payable to or on behalf of
Participant with respect to any payment date occurring after Participant has
forfeited a right to receive the Shares pursuant to the terms of this Agreement
or the Plan.
     (g) Notwithstanding anything contained herein to the contrary, (i) the
Committee shall have the right to accelerate the Future Award Date and/or cancel
all or any portion of any outstanding restrictions prior to the termination of
such restrictions with respect to any or all of the Shares on such terms and
conditions as the Committee may deem appropriate and (ii) in the event of a
Change in Control,
 

1   An example of this calculation is as follows: Assume that Participant’s
employment is terminated in a Qualifying Termination on July 15 in the year
following the year of the Commencement Date and that the DCF/U in the year
before the Commencement Date was $2.50, in year 1 was $2.75, in the first
quarter of year 2 was $0.75, and in the second quarter of year 2 was $0.80. The
annualized DCF/U for year 2 would be $3.10 (total DCF/U for two quarters of
$1.55 multiplied by 2 to calculate an annualized total). The Growth Rate for
year 1 would be 10% ($0.25 growth over base year DCF/U of $2.50) and the Growth
Rate for year 2 would be 12.73% ($0.35 growth over year 1 DCF/U of $2.75). The
Average Growth Rate would be 11.36% (10% plus 12.73% divided by 2 years).

 



--------------------------------------------------------------------------------



 



the maximum award contemplated by this Agreement shall be made and automatically
vested in full as of the date of the Change in Control.
     (h) In the event that the number of Company’s shares, as a result of a
stock split or stock dividend or combination of shares or any other change or
exchange for other securities, by reclassification, reorganization or otherwise,
are increased or decreased or changed into or exchanged for a different number
or kind of shares of stock or other securities of Company or of another
corporation, the number of Shares to be awarded under this Agreement shall be
adjusted to reflect such change in such manner as the Board or the Committee may
deem appropriate. If any such adjustment shall result in a fractional share,
such fraction shall be disregarded.
     3. Each notice relating to this award shall be in writing. All notices to
Company shall be addressed to the Secretary, at Company’s headquarters. All
notices to Participant shall be addressed to Participant in accordance with
Company’s payroll records.
     4. Taxes. PARTICIPANT REPRESENTS THAT PARTICIPANT IS NOT RELYING ON COMPANY
FOR ANY TAX ADVICE IN CONNECTION WITH THIS AWARD. Participant will pay to
Company, or make arrangements satisfactory to the Committee regarding payment
of, any federal, state or local taxes of any kind required by law to be withheld
with respect to (i) distributions received, and (ii) the termination of
restrictions with respect to the Shares (in which case arrangements will be made
no later than the date of the termination of the restrictions). Participant
shall, to the extent permitted by law, have the right to deliver to Company or
its Affiliates Shares to which Participant shall be entitled upon the vesting
thereof (or other Shares owned by Participant), valued at the fair market value
of such Shares at the time of such delivery to Company or its Affiliates, to
satisfy the obligation of Participant under this Agreement. Any provision of
this Agreement to the contrary notwithstanding, if Participant does not
otherwise satisfy the obligation of Participant under this Section, then Company
and its Affiliates shall, to the extent permitted by law, have the right to
deduct from any payments of any kind otherwise due from Company or its
Affiliates to or with respect to Participant, whether or not pursuant to this
Agreement or the Plan and regardless of the form of payment, any federal, state
or local taxes of any kind required by law to be withheld with respect to the
ownership of the Shares (with respect to which the restrictions set forth herein
have terminated).
     5. Entirety and Modification. This Agreement contains the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes any and all prior agreements, whether written or oral, between such
parties relating to such subject matter. No modification, alteration, amendment
or supplement to this Agreement shall be valid or effective unless the same is
in writing and signed by the party against whom it is sought to be enforced.
     6. Severability. If any provision of this Agreement is held to be
unenforceable, this Agreement shall be considered divisible, and such provision
shall be deemed inoperative to the extent it is unenforceable, and in all other
respects this Agreement shall remain in full force and effect; provided,
however, that if any such provision may be made enforceable by limitation
thereof, then such provision shall be deemed to be so limited and shall be
enforceable to the maximum extent permitted by applicable law.
     7. This Agreement has been made in and shall be construed under and in
accordance with the laws of the State of Delaware.

 



--------------------------------------------------------------------------------



 



            CROSSTEX ENERGY, INC.
            By:           Title:           PARTICIPANT:           

 